On March 9, 1979 the court entered the following order:
This case comes before the court on a stipulation for partial summary judgment of the parties, filed March 2, 1979, signed on behalf of the plaintiff and the defendant by their respective attorneys of record. The parties have stipulated and agreed that, in accordance with this court’s prior decisions in Crucible, Inc. v. United States, ante at 124, and Inland Steel Company v. United States, 217 Ct.Cl. 647 (1978), and upon the basis of the facts set forth in the affidavits and exhibits submitted by the plaintiff in support of its motion for summary judgment, partial summary judgment may be entered in favor of the plaintiff as herein set forth.
it is therefore ordered that: (1) partial summary judgment be and the same is entered for the plaintiff on the "all events” issue relating to the plaintiffs Supplemental Unemployment Benefits (SUB) Plans and as to the amounts accrued under plaintiffs SUB Plans in 1962 and 1963 which were not available for use in paying out benefits under plaintiffs Savings and Vacation Plans, (2) the plaintiffs motion for summary judgment is denied in all other respects, (3) defendant’s cross-motion for summary judgment with respect to the remaining issues is denied, and the case is remanded to the Trial Division for further *666proceedings on those issues and, (4) the determination of the amount plaintiff is entitled to recover in accordance with the partial judgment entered herein is reserved for determination in the Trial Division in accordance with Rule 131(c).
March 30, 1979
On March 27, 1979, a trial judge of this court filed a memorandum report recommending that, in accordance with the order of the court and the stipulation of the párties, partial judgment be entered for the plaintiff as provided below.
it is therefore ordered that partial judgment be and the same is entered for the plaintiff, for the calendar year 1962, in the sum of seven hundred forty-six thousand three hundred fifty-five dollars and forty-eight cents ($746,355.48), plus assessed interest in the amount of six hundred fifty-four thousand eight hundred eighty-two dollars and sixty-three cents ($654,882.63), together with statutory interest as provided by law; and, for the calendar year 1963, in the sum of seven hundred twenty-four thousand eight hundred twenty-nine dollars and four cents ($724,829.04), plus assessed interest in the amount of five hundred ninety-two thousand five hundred four dollars and sixty-seven cents ($592,504.67), together with interest as provided by law without prejudice to the remaining claims in plaintiffs petition.